 In the Matter of AUTOMATIC ELECTRIC COMPANY,EMPLOYERandLOCAL713,INTERNATIONALBROTHERHOOD OF ELECTRICALWORKERS,PETITIONERCaseNo. 13-RC-373.-Decided January 19, 1949DECISIONANDORDERUpon a petition duly filed, a hearing was held before a hearingofficer of the National Labor Relations Board.The hearing officer'srulings made at the hearing are free from prejudicial error and arehereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-man panel consisting of the undersigned BoardMembers.*Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.The labor organization named below claims to represent em-ployees of the Employer.3.No question affecting commerce exists concerning the representa-tion of employees of the Employer, within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act, for the following reasons :The Petitioner seeks a unit composed of all assistants to foremen,shop clerks, and factory blueprint file clerks at the Employer'sChicago, Illinois, plant.The Employer contends that the proposedunit is not an appropriate bargaining unit, alleging that assistants toforemen are supervisors; that shop clerks are confidential employees;and that factory blueprint file clerks are appropriately part of a pro-duction unit.The Employer is engaged in the manufacture of communications andelectrical equipment at its Chicago plant. It employs approximately*ChairmanHerzog and Members HoustonandGray.81 N. L. R. B., No. 36.218 AUTOMATICELECTRICCOMPANY2192,500 production and maintenance employees.Other employees in-clude administrative office employees and factory clerical employees.The employees in the proposed unit fall within three categories offactory clerical workers whose duties are described as follows :1.Assistants to foremen:There are 27 assistants to foremen in theEmployer's several production departments.They are clearly dis-tinguishable from assistant foremen.They were formerly called "dis-patchers."Although there has been a change in their job title, theirduties have remained the same. It is their function to receive ordersfrom the order department, break the orders down so that the opera-tions involved are separable, make requisitions for material, and co-ordinate all of the foregoing so that production schedules are met.They administratively assign work jobs in rotation to machine op-erators capable of performing the work. This assignment is a routinematter.Approximately 40 to 50 percent of their time is devoted toclerical work.Assistants to foremen do not hire, discharge, or discipline otheremployees, or make effective recommendations respecting them. Inthe absence of foremen, assistant foremen, or group supervisors, takecharge.Assistants to foremen do not substitute for foremen.Theydo not attend foremen's meetings.We find that the record does notsupport the Employer's contention that assistants to foremen aresupervisors within the meaning of the Act.2.Shop cler7es:The Employer employs approximately 49 shopclerks throughout its various production departments.Although as-signed administratively to the Cost Department, shop clerks are underthe direct supervision of foremen in various production departments.Shop clerks keep records of the piece-work production of the machineoperators and of material received and disbursed ; they maintain arecord of the hours worked by the production employees; and theypost orders and transfers.They occasionally do some typing for pro-duction foremen.They are paid a weekly salary and work the samehours as production employees. Shop clerks do not assist and act ina confidential capacity to persons who exercise "managerial" functionsin the field of labor relations and are not, therefore, confidential em-ployees.The Employer's contention that the shop clerks are con-fidential employees is, therefore, without merit.''Matter of Automatic Electric Company,78 N. L.R. B. 1057, and cases cited therein.In this earlier proceeding,the Board found that administrative office employees at the Em-ployer's Chicago plant constituted an appropriate unit. Shop clerks and assistants to fore-men were specifically excluded.The Board found that shop clerks,although administra-tively Within the Cost Department,performed their clerical duties in offices within theproduction area and under the immediate supvrvicion of the various foremen in whose de-partments they worked,and concluded that such clerical employees would be more properlyincluded in units of production workers rather than in units of administrative office workers. 220DECISIONS OF NATIONAL LABOR RELATIONS BOARD3.Factory blueprint file clerks:There are four blueprint file clerksemployed in the production department.These clerks file blueprintsand request prints on orders not in the shop. They are on an hourlypay roll and work the same hours and are subject to the same workingconditions as are production employees.The Employer contends thatthese employees are production employees. It clearly appears thatthey are factory clerical employees, such as we have on occasion in-cluded in production units.The Employer already bargains with a number of labor organiza-tions for units of employees at its Chicago plant.The Petitioner isthe recognized bargaining representative of approximately 1,400 ofits 2,500 production and maintenance workers.Other labor organi-zations represent other production and maintenance workers in craftgroups.2On November 21, 1947, the Board dismissed a petition seekingrepresentation in a separate bargaining unit of shop clerks employedat the Employer's Chicago plant, excluding all other employees 3The Board therein found that the shop clerks. then 40 in number,were a part of a group of approximately 200 clerical employees work-ing in the factory department of the plant and that several classifica-tions of clerical employees in the plant departments did work of arelated nature.On the basis of these findings,inter alia,the Boardrefused to segregate shop clerks from other categories of factory cleri-cal workers for bargaining purposes.The record in this proceeding does not indicate that conditions atthe Employer's plant have changed since our earlier decisions or thatthe proposed unit is other than an arbitrary grouping of those fac-tory clerical employees organized by the Petitioner.Our previousdecisions indicate that there are over 200 factory clerical employeesscattered throughout the various production departments at the plant.Employees in the proposed unit number approximately 80. Theproposed bargaining unit is neither coextensive with any existing unitFinding that assistants to foremen worked in factory areas,gave manual assistance toproduction workers and performed some clerical duties,the Board further concluded thatthe interests of assistants to foremen were more closely allied with those of productionworkers than with those of administrative office clerical employees.2According to the Employer's brief, these labor organizations include(1) InternationalAssociation of Machinists,Production Workers ;(2) International Association of Machin-ists ; (3) International Brotherhood of Electrical Workers, Local No. 713; (4) Metal Polish-ers, Buffers,Platers, and Helpers,Local No 6;(5)United Brotherhood of Carpenters andJoiners of America;(6) Chicago Office, Theater and Amusement Building Janitors, LocalNo. 25;(7) Automobile Carriage, Car and Equipment Painters Union, Local No. 396; (8)International Union of Operating Engineers,Local No 399;and (9)International Brother.hood of Teamsters,Chauffeurs,Warehousemen and Helpersof America, A. F. of L., LocalNo. 705Neither the Employer's brief nor the instant record discloses the exact limits ofthese several craft groups.Matter of Automatic Electric Company,75N. L. R B. 274. AUTOMATIC ELECTRIC COMPANY221at the plant to which it may be added, nor does it embrace all factoryclericals, as such.Although the Petitioner seeks an election amongemployees in any unit found appropriate by the Boardwithin itsproposed unit,it does not seek or desire to include in-its propose& unitother factory clerical employees.Upon the basis of the instant rec-ord, and in the light of our earlier decisions, we conclude that theunit limited to three categories of factory clerical employees, proposedby the Petitioner, is not appropriate for bargaining purposes andthat there is no appropriate unit within the scope of the petition.Weshall accordingly dismiss the petition filed herein.ORDEROn the basis of the entire record in this proceeding and for the rea-sons set forth above, the National Labor Relations Board ordersthat the petition filed in the instant case by Local 713, InternationalBrotherhood of Electrical Workers, be, and it hereby is, dismissed.